Government           Case 1:12-cv-00456-DAR Document 215 Filed 11/07/18 Page 1 of 1
Plaintiff                                    VS.                             Civil/Criminal No.
Defendant
Joint


EXHIBIT      DESCRIPTION OF EXHIBITS         MARKED      RECEIVED            WITNESS              EXHIBITS
NUMBER                                       FOR I.D.        IN                                   SENT INTO
                                                         EVIDENCE                                 JURY
                                                                                                  (date & time)
